Citation Nr: 1616063	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for lumbar degenerative disc disease (DDD), prior to May 2015.  

2.  Entitlement to an initial scheduler rating in excess of 10 percent for right sciatic nerve dysfunction prior to May 2015.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981, and from January 1984 to January 2001. 

The appeal of the orthopedic manifestations of the Veteran's lumbar spine disability arises from the initial July 2010 award of service connection.  The Veteran seeks a rating in excess of 10 percent prior to May 2015, which was the date it was increased to 20 percent.  He indicated at his February 2016 hearing before the Board of Veterans' Appeals (Board) he was satisfied with the 20 percent rating, but believes it should have been assigned from an earlier date.  

The appeal of the right lower extremity neurologic manifestation of the Veteran's lumbar spine disability arises from a July 2015 rating action, which increased that rating from 10 percent to 20 percent, effective from May 2015.  The Veteran contends the rating should have been assigned prior to that date.  

During the pendency of these appeals, an April 2016 rating decision granted a temporary total rating effective March 26, 2014 to May 1, 2014, for convalescence following a March 2014 lumbar spine surgery.  

In March 2011, the Veteran testified before a Decision Review Officer and in February 2016, he testified before the undersigned Veterans Law Judge (VLJ) at the VA central office.  Transcripts are associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted his substantive appeal for his sciatic nerve claim along with additional evidence; however he did not submit a waiver of Agency of Original Jurisdiction (AOJ) consideration.  The Veteran's substantive appeal with respect to the neurologic impairment was filed in January 2016, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  In addition, the Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165 (2015).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 30, 2013, even considering the Veteran's pain and corresponding functional impairment, the Veteran's lumbar DDD did not manifest as guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes; nor did it limit forward flexion of the thoracolumbar spine to 60 degrees or combined range of the thoracolumbar spine motion to 120 degrees; there were no incapacitating episodes of at least 2 weeks but less than 4 weeks during the preceeding 12 months. 

2.  As of November 30, 2013, the evidence is at least in relative equipoise as to whether or not the Veteran's lumbar DDD was productive of symptoms and impairment approximating limitation of forward flexion of the thoracolumbar spine to 60 degrees.  

3.  Prior to November 30, 2013, the Veteran's right sciatic nerve dysfunction was not productive of moderate incomplete paralysis.  

4.  As of November 30, 2013, the Veteran's sciatic nerve dysfunction was productive of moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to November 30, 2013, for the Veteran's service-connected lumbar DDD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).   

2.  Effective November 30, 2013, the criteria for an initial rating of 20 percent for lumbar DDD spine has been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).   

3.  The criteria for an initial rating in excess of 10 percent prior to November 30, 2013, for the Veteran's service-connected right sciatic nerve dysfunction have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  Effective November 30, 2013, the criteria for an initial rating of 20 percent for right sciatic nerve dysfunction has been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private medical records and VA treatment records have been obtained and considered, and he has not identified any additional outstanding records that have not been obtained. 

VA examinations germane to the Veteran's service connected lumbar DDD and sciatic nerve dysfunction were conducted in June 2010 and May 2015.  The Board finds that the examinations are adequate to evaluate the Veteran's claimed disabilities as they reflect examination of the Veteran and review of the claims file.  There is no evidence or allegations suggesting such disabilities have worsened since the most recent examination; new examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.        § 3.103(c)(2).

Accordingly, the Board finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claims

Laws and Governing Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion (LOM), VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, LOM due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. 

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diagnostic Code 5243 addresses Intervertebral disc syndrome.  However it can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5243.

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims. 

Treatment records from October 2009 to January 2011 reflect the Veteran's complaints of chronic pain in his low back and lower extremities, as well as limited motion and restricted ability to walk, run, bend, and lift.  He repeatedly denied numbness and leg weakness, and generally showed no sensory deficits and normal reflexes.  His gait was normal, but the results of straight leg raises varied.  The notes are silent for complaints of muscle spasm.  A March 2010 treatment note, indicates flexion was "abnormal," but noted to reach 90 degrees.  There was tenderness on palpation and spasm of the left paraspinal muscles.  An August 2010 treatment note shows he did not "demonstrate full range of motion," but the specific degree of impairment was not stated.  A May 2010 MRI reflected a diagnosis of "multilevel degenerative change worst at L5-S1 where there is a right disc protrusion and likely extrusion with mass effect upon traversing right S1 root."  A December 2010 MRI report reflects a "suggestion" of radiculopathy.

Physical therapy records from October 2009 through March 2011 note complaints of chronic low back and lower extremity pain.  The Veteran reported that his low back pain increased with moist weather and was provided a TENS unit to help with the pain and stiffness.  The Veteran was able to perform physical therapy exercises which brought some relief; in addition, he received steroid injections with mixed results.  The record is silent for complaints of muscle spasm, except for a January 2011 note.  In January 2011, he reported an incident where his daughter suddenly "stopped in front of [him]" and his back went into spasm. 

On June 2010 VA examination, the examiner diagnosed lumbar DDD which manifested with objective factors of tenderness and decreased ROM.  The Veteran reported limitation in walking, stiffness, spasms, decreased motion, and weakness.  However, he denied fatigue, paresthesia, and numbness, but reported that his pain was mild, could be exacerbated by physical activity and stress, and traveled to his lower legs.  He denied any incapacitation.  A physical examination revealed normal posture, gait, muscle tone, endurance, and coordination.  Range of motion testing revealed flexion to 75 degrees with pain at 40 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and left and right lateral rotation to 25 degrees.  No change was noted on repetitive testing, and the examiner found no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination.  There was no objective evidence of radiating pain, muscle spasm, or guarding; and the Veteran's spinal contour was preserved despite tenderness.  Straight leg raises were positive and the neurological exam revealed the Veteran had IVDS without bladder or erectile dysfunction; that he had no sensory deficits, normal reflexes, and only mild motor weakness.  

A radiology report from December 2013 reflects findings of "mild to moderate disk space narrowing at L5 to S1...[and] [m]ild to moderate facet arthropathy seen at L3 through S1."  The radiologist diagnosed degenerative changes L3 to S1.  A radiology report from January 2014 found "mild degenerative disc disease.  Concentric disk bulge eccentric to the right.  Small focal right paracentral disk protrusion...[that came] in contact with the emerging right S1 nerve root and produces [a] slight pressure effect," and mild bilateral facet degeneration. 

In March 2014, the Veteran underwent a right L5-S1 hemilaminotomy, foraminotomy, partial discectomy and nerve root decompression.  He reported onset of his "severe right lower extremity radiculopathy" in November 2013.  The surgeon noted he was unresponsive to conservative treatment, and had decreased sensation to light touch in the right S1 distribution with a positive straight leg raise.  Imaging confirmed a right L5-S1 herniation.  

On May 2015 VA examination, the examiner determined that the Veteran had a progression of his lumbar DDD, and diagnosed IVDS.  The Veteran reported increasing difficulty standing and walking.  He described an incident in 2013 when a bulging disc shifted outward and pressed against his sciatic nerve.  He also reported flare-ups as a result of his shifted disc.  A physical examination revealed localized tenderness or pain to palpation, but no guarding, muscle spasm or muscle atrophy.  Range of motion testing revealed forward flexion was limited to 55 degrees, extension to 15, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees.  The examiner found no additional limitation of motion on repetitive testing but noted functional loss and/or impairment through less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The Veteran's straight leg raises were positive on the right and negative on the left and radiculopathy was found in the right lower extremity (exhibited by severe pain, and paresthesia and moderate numbness).  The examiner determined that the Veteran's sciatic nerve was moderately affected, and that while the Veteran had IVDS, there were no associated incapacitating episodes in the last 12 months. 

During the February 2016 hearing, the Veteran testified that his chronic back pain and lower extremity pain were worse than had previously been assigned.  He said that some days he could bend and "have no problems," but his range of motion "depends on the day."  He reported trouble walking, lifting, bending, and picking things up but denied signs of ankylosis.  The Veteran endorsed muscle spasms, despite the June 2006 VA examiner specifically finding no evidence of such symptoms.  The Veteran also reported that in November 2013 his sciatic nerve "flared up... after [he] rolled out of bed and pinched off the nerve," and all his symptoms worsened with his pinched nerve.  He testified that he could barely walk, and that this increase in pain and limitation of motion necessitated his surgery in March 2014. 

Degenerative Disc Disease

The Veteran's lumbar DDD has a schedular rating of 10 percent prior to May 2015, under DC 5243.  In his August 2010 notice of disagreement as well as during his testimony at his February 2016 hearing, he contends that his symptoms have been severe enough to warrant a 20 percent rating prior to that date.    

There is no evidence at any time of any ankylosis, favorable or unfavorable, of either the thoracolumbar spine or the entire spine.  Notably, the Veteran specifically denied symptoms of ankyloses at his February 2016 hearing.  In addition, although the Veteran has been diagnosed with IVDS of the lumbar spine, there is no evidence or allegation suggesting he suffers from any associated incapacitating episodes.  Therefore, a rating is not warranted for that manifestation.  
In regard to limitation of motion, the Veteran contends his symptoms vastly increased in November 2013.  Notably, nothing in the record is suggestive of limitation of motion warranting a higher rating prior to the end of that month.  At the June 2010 VA examination, the Veteran's forward flexion was limited to 75 degrees.  While the Board acknowledges the several records noting subjective complaints of pain and low back impairment, there is simply no probative evidence suggesting the Veteran's disability was productive of impairment approximating that contemplated by a higher 20 percent rating prior to November 2013.  Significantly, there are no additional documented measurements of spinal ROM during that period.  Based on the evidence of record, the Board finds that the Veteran's lumbar DDD did not result in forward flexion limited to 60 degrees or less or functional impairment equivalent to such limitation prior to November 30, 2013, and a higher rating is not warranted.  

However, the Veteran specifically contends his conditions worsened in November 2013 when he "rolled out of bed ...and pinched off [his] sciatic nerve so bad that [he] could barely walk."  Notably, the flexion noted on June 2010 VA examination is only 15 degrees shy of the requirements for a higher 20 percent rating (and, significantly, indicates pain began at 40 degrees).  The Veteran says that December 2013 medical records should serve as the first objective evidence of entitlement to an increased rating, and indeed, he clearly sought out medical care immediately after the November 2013 incident, which culminated in surgery in March 2014.  His treating physician specifically noted that the Veteran reported the onset of severe pain in November 2013 and that he had been unresponsive to conservative treatment.  By the May 2015 VA examination, just over a year later, forward flexion was limited to 55 degrees (well within the 20 percent range).  Consequently, the Board finds the record supports the Veteran's contentions that his back became progressively worse beginning in November 2013, and culminating in the need for surgery in March 2014. 

Therefore, resolving all remaining doubt in favor of the Veteran, the Board finds that the schedular criteria for a 20 percent rating are met as of November 30, 2013.  The Board stresses that the totality of the evidence establishes a trend of progressive deterioration that is indicative of a disability picture warranting a higher rating prior to May 2015.  Accordingly, the Board finds the evidence is at least in relative equipoise as to whether a 20 percent rating is warranted under the General Rating Formula under DC 5234 beginning November 30, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; see 38 C.F.R. § 4.71a. DC 5234; Gilbert, 1 Vet. App. at 55.  

The Board has considered whether there are any additional neurological manifestations (other than those discussed below) associated with the Veteran's lumbar DDD.  However, there is no medical evidence or lay report of bowel or bladder abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Both VA examiners specifically found no bowel, bladder, or sexual impairment related to the spine.  There is no evidence of other objective neurologic abnormalities associated with the spinal disability that would warrant separate evaluations.

Right Sciatic Nerve Dysfunction

The Veteran's right sciatic nerve dysfunction is currently rated 10 percent disabling prior to May 27, 2015, and thereafter 20 percent disabling under DC 8520.  During the Veteran's February 2016 hearing, he testified that he was satisfied with the 20 percent rating but that he contended that his symptoms warranted the 20 percent rating prior to May 27, 2015.

Diagnostic Code 8520 addresses disability ratings for the sciatic nerve.  It provides a 10 percent evaluation for mild incomplete paralysis, a 20 percent evaluation for moderate, a 40 percent evaluation for moderately severe, and a 60 percent evaluation for severe incomplete paralysis.  Complete paralysis is rated 80 percent disabling. 

While the evidence shows that the Veteran had radicular pain from his low back into his legs beginning in July 2009, there was no evidence of sensory deficit, numbness, or weakness.  Consequently, the Board finds such impairment was mild.  The June 2010 VA examination continued to show mild impairment with no evidence of sensory deficit, numbness, or paresthesia, and the examiner found only mild motor weakness.  However, the Veteran specifically alleges neurological exacerbation in November 2013 and subsequent medical records corroborate such allegations.  Notably, they indicate the injury did produce neurological impingement and required invasive surgery shortly thereafter.  The Board also notes that the Veteran is perfectly competent to describe the severity of subjective symptoms associated with neurological impairment (i.e., pain, numbness, etc.) and finds no reason to question the veracity of such statements.  Thus, considering his credible testimony with the totality of the evidence, the Board finds the Veteran's right sciatic nerve dysfunction is reasonably shown to have been moderate from November 30, 2013; a higher rating is warranted for such disability from that date.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DC 8520; Gilbert, 1 Vet. App. at 55..

III.  Other considerations

Due consideration has been given to Fenderson, 12 Vet. App. at 126-127, and further staged ratings under Hart, 21 Vet. App. 505.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno.  The Board has found that the descriptions of symptomatology and limitations provided by the Veteran are credible and consistent with the evidentiary record.  His lay reports and testimony have been relied upon to support the assigned 20 percent ratings.  While the VA examiners and clinicians have greater expertise and training than the Veteran, his credible testimony has been relied upon to fill in the gaps as he is competent to report symptoms of decreased motion, numbness, weakness, and radiculopathy.  Jandreau, 492 F.3d at 1377.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's lumbar DDD is productive of limitation of motion, and his sciatic nerve dysfunction is productive of painful motion.  These manifestations are contemplated in the applicable rating criteria, which consider a wide variety of manifestations of functional loss, including flare-ups, pain, and weakness.  38 C.F.R. § 4.40; Mitchell.  While the criteria do not discuss the Veteran's specific manifestations of incomplete paralysis, such as pain, paresthesia, or numbness, the severity of such symptoms is reflected in the "mild" and "moderate" paralysis designations.  In sum, the Board finds the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  At the Veteran's March 2011 DRO hearing, he indicated that he was employed and there is no evidence of unemployability due to his service-connected disabilities.  Thus, the question of entitlement to a TDIU is not raised.





	(CONTINUED ON NEXT PAGE)


ORDER

Prior to November 30, 2013, an evaluation in excess of 10 percent for lumbar DDD is denied.

Subject to the law and regulations governing payment of monetary benefits, effective November 30, 2013, a 20 percent rating, and no higher, for lumbar DDD is granted.  

Prior to November 30, 2013, an evaluation in excess of 10 percent for right sciatic nerve dysfunction is denied.

Subject to the law and regulations governing payment of monetary benefit, effective November 30, 2013, a 20 percent rating, and no higher, for right sciatic nerve dysfunction is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


